DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive.
Applicant argues Nguyen does not disclose side joints extending between the lower portion of the leaflet joint and the bottom edge of the skirt.
Examiner respectfully disagrees.  This claim language currently only requires a side joint from anywhere on the skirt to the bottom edge.  The side joint can start at or near the top of the device, similar to the Nguyen reference, continue down to the bottom edge, and reads on the claim language.  “Extending between” does not require the joint as shown in applicant’s Figure 1 at 43.  Language clarifying the side joint starts at the lower section and extends substantially along the longitudinal axis from the lower section to the bottom edge would clarify this limitation.
Applicant also argues Nguyen does not disclose a joint having an acute angle with the longitudinal axis.
Examiner respectfully disagrees.  Nguyen has joints at 43 and 44 shown in Figure 5, as well as the numerous joints shown near the bottom of the Figure.  These joints form acute angles.
Regarding newly added claims 12-19, Examiner agrees claim 12 more clearly defines the location of the side joint and claims 12-19 are in condition for allowance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Nguyen (US Patent Publication 2006/0259136).
As to claim 1, Nguyen discloses in Figures 1 and 5 a method of manufacturing a valve prosthesis (10) comprising providing a self-expanding frame (12), having a longitudinal axis, inflow end and outflow end (shown in Figure 1), a plurality of 
As to claim 2, Nguyen discloses the lower portion has a lower apex region (43 extends from an apex region to the base of the skirt in Figure 5) and the side joint extends from the region to the bottom edge (shown in Figure 5).
As to claims 3-4, Nguyen discloses struts and nodes (shown in Figure 1) and the side joint is aligned with at least three adjacent nodes within 1 mm (shown in Figure 1; 43 extends downward over at least three nodes).
As to claim 5, Nguyen discloses multiple curved joints (21) (44).
As to claim 6, Nguyen discloses the side joint extends only between a lower portion of the leaflet joint and the bottom edge (43 shown in Figure 5).
As to claim 7, Nguyen discloses leaflets attached at curved joints (44) defining upper and lower portions (shown in Figure 5), and an apex of the joint les in the lower portion (an apex of 44 lies in the lower portion in Figure 5).
As to claim 8, Nguyen discloses commissures (24).
As to claim 10, Nguyen discloses at least one joint makes an acute angle with the longitudinal axis (numerous acute angles formed by joints (21) and (43) and (44)).
As to claim 11, Nguyen discloses end tabs (39).

Allowable Subject Matter

Claims 12-19 are allowed.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774